 1
 2
                               UNITED STATES DISTRICT COURT
 3
                                      DISTRICT OF NEVADA
 4
 5   MICHAEL NANNIS,
                                                           Case No.: 2:19-cv-01894-JAD-NJK
 6          Plaintiff(s),
                                                                        ORDER
 7   v.
                                                                     (Docket No. 21)
 8   SB GAMING LLC, et al.,
 9          Defendant(s).
10         Pending before the Court is the parties’ stipulation to modify the scheduling order. Docket
11 No. 21. For good cause shown, and due to the emergency created by the pandemic, the Court
12 GRANTS the parties’ stipulation. Id. The Court SETS the following deadlines:
13         •   Amend pleadings/add parties: September 3, 2020
14         •   Initial experts: October 2, 2020
15         •   Interim status report: October 2, 2020
16         •   Rebuttal experts: November 2, 2020
17         •   Discovery cutoff: December 2, 2020
18         •   Dispositive motions: December 31, 2020
19         •   Joint Proposed Pretrial Order: January 29, 2021 1
20         IT IS SO ORDERED.
21         Dated: April 6, 2020
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
           1
             If dispositive motions are filed, this date will be suspended until 30 days after the
28 dispositive motions are decided or further Court order.

                                                    1
